      Case 1:18-cv-11064-PBS Document 31 Filed 05/07/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
__________________________________________
                                               )
DHIMITER S. LLORDI AND NATALIA                 )
HOSHOVSKY, on behalf of themselves and         )
all others similarly situated,                 )
                                               )
                Plaintiffs                     )
                                               )
v.                                             )    1:18-CV-11064-PBS
                                               )
JP MORGAN CHASE BANK, N.A.                     )
                                               )
                Defendants                     )
__________________________________________)

  JOINT REQUEST FOR ADJOURNMENT OF SCHEDULING CONFERENCE
                     AND MOTION HEARING

       Upon transfer from Judge Talwani, this Court issued notices that a scheduling

conference pursuant to Federal Rule of Civil Procedure 16(b) and a motion hearing on

Defendant JPMorgan Chase Bank N.A.’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

12(b)(1) & 12(b)(6) would be held on May 9, 2019. ECF Nos. 27, 28, 29.

       Plaintiffs Dhimiter S. Lordi and Natalia Hoshovsky and Defendant JPMorgan

Chase Bank, N.A. (collectively, the “Parties”) have been engaged in good-faith

settlement negotiations and have made meaningful progress towards a potential

resolution of this case. In view of those developments, and in light of the fact that

counsel for the Parties would be traveling from outside the Commonwealth to attend

Thursday’s conference, the Parties respectfully request that the scheduling conference

and motion hearing be adjourned for a period of thirty (30) days to allow the Parties to

continue their negotiations and hopefully reach a settlement.
      Case 1:18-cv-11064-PBS Document 31 Filed 05/07/19 Page 2 of 2



Dated: May 7, 2019

                                    Respectfully submitted,

Plaintiffs,                          Defendant,

DHIMITER S. LLORDI AND               JPMorgan Chase Bank, N.A.
NATALIA HOSHOVSKY                    By its Attorneys,
By Their Attorney,


/s/ Todd S. Dion                     /s/Adam M. Cambier
Todd S. Dion, BBO #659109            Jessica L. Lewis, BBO #685549
15 Cottage Avenue, Suite 202         Adam M. Cambier, BBO #690525
Quincy, MA 02169                     Wilmer Cutler Pickering
(401) 965-4131 Phone                 Hale and Dorr LLP
(401) 270-2202 Fax                   60 State Street
toddsdion@msn.com                    Boston, MA 02190
                                     (617) 526-6000 Phone
                                     (617) 526-5000 Fax
                                     jessica.lewis@wilmerhale.com
                                     adam.cambier@wilmerhale.com

                                     Alan E. Schoenfeld (NY # 4500898)
                                     Wilmer Cutler Pickering
                                         Hale and Dorr LLP
                                     7 World Trade Center
                                     250 Greenwich Street
                                     New York, NY 10007
                                     TEL: (212) 973-7518
                                     FAX: (212) 230-8888
                                     alan.schoenfeld@wilmerhale.com
